Citation Nr: 0920135	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  96-13 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for heart disease. 

3.  Entitlement to service connection for enlargement of the 
liver.

4.  Entitlement to service connection for prostatic 
hypertrophy.

5.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for alopecia (hair 
loss), claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for a dental disorder, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for a pulmonary 
disorder, manifested by shortness of breath, claimed as due 
to an undiagnosed illness.

9.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

10.  Entitlement to an initial rating higher than 10 percent 
for hypertension.  

11.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity. 

12.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity. 

13.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

14.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Dara J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
September 1971, including a tour in Vietnam from January to 
December 1970.  He later had additional service from November 
1990 to July 1991, including a tour in Southwest Asia from 
January to June 1991.  He had still additional service in 
February and March 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
an October 1995 decision, the RO denied service connection 
for a low back disorder, muscle and joint pain as due to an 
undiagnosed illness, hair loss as due to an undiagnosed 
illness, tension headaches as due to an undiagnosed illness, 
and a psychiatric disorder.  The Veteran also was informed 
that his claims for service connection for a dental disorder, 
an eye disorder, and a pulmonary disorder were denied.

Aside from those claims, the Veteran appealed the initial 20 
percent rating assigned for his diabetes mellitus in an 
October 2002 rating decision, and a June 2004 denial of SMC 
based on the need for aid and attendance or by reason of 
being housebound.  Thereafter, in February 2005, the Board 
remanded the claims for service connection for alopecia, 
headaches, a dental disorder, and a pulmonary disorder; the 
claim for an increased rating for his service-connected 
diabetes mellitus; the petition to reopen his previously 
denied claim for service connection for a low back disorder 
on the basis of new and material evidence; and his claim for 
SMC based on the need for regular aid and attendance or on 
account of being housebound.

The Veteran also appealed a January 2006 rating decision in 
which the RO denied service connection for a skin condition, 
liver enlargement, prostatic hypertrophy, and heart disease, 
as well as his claims for initial disability ratings higher 
than 10 percent for peripheral neuropathy of the right and 
left lower extremities, and a claim for an initial rating 
higher than 10 percent for hypertension.

During the course of this lengthy appeal, the RO has since 
granted claims for service connection for fibromyalgia 
(claimed as joint and muscle pain), posttraumatic stress 
disorder (PTSD, claimed as a psychiatric disorder), and 
visual disturbances of both eyes secondary to hypertension.  
And because the Veteran did not appeal the initial ratings or 
effective dates assigned for those disabilities, those claims 
have been fully resolved and are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran has submitted additional evidence since the most 
recent adjudication of his claims, but he waived his right to 
have the RO initially consider this additional evidence.  38 
C.F.R. §§ 20.800, 20.1304(c) (2008).  The Veteran also 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board, but he has since withdrawn this hearing request and 
instead asked for immediate consideration of his claims.  See 
38 C.F.R. § 20.704(e) (2008).

The Board is remanding the claims for service connection for 
headaches and a pulmonary disorder, for an increased rating 
for the type II diabetes mellitus, the petition to reopen the 
claim for service connection for a low back disorder on the 
basis of new and material evidence, and the claim for SMC 
based on the need for regular aid and attendance or on 
account of being housebound.  The remand will be via the 
Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates 
the Veteran does not have heart disease, including coronary 
artery disease, only that he is at risk for eventually 
developing this condition because of his hypertension and 
diabetes.

2.  The Veteran also does not have a disability manifested by 
an enlarged liver.

3.  The Veteran's prostatic hypertrophy was first diagnosed 
several years after his most recent period of military 
service ended and has not been linked by competent medical 
evidence to his service.

4.  The Veteran's skin disorder has been attributed to 
various known clinical diagnoses, none of which is related to 
his military service, including to exposure to Agent Orange.

5.  The Veteran's hair loss, diagnosed as alopecia, is not 
shown to be a symptom of undiagnosed illness and is not shown 
to be related to his active duty service, including to 
exposure to Agent Orange.

6.  The Veteran's diagnosed gingivitis is not a dental 
disability for VA compensation purposes.

7.  The Veteran's hypertension is manifested by diastolic 
pressures predominantly less than 110 and systolic pressures 
predominantly less than 200.

8.  The peripheral neuropathy in the Veteran's lower 
extremities is manifested by diminished pinprick, vibration, 
and position sense from his feet to his knees; reflexes of 1+ 
in his knees and zero in his ankles; and full motor strength 
of 5/5; overall, this level of symptoms is indicative of 
moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, 
or chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The Veteran does not have an enlarged liver because of 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

3.  Prostatic hypertrophy was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service, including as a result of exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116, 1117; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

5.  Alopecia was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service, 
including as a symptom of an undiagnosed illness or as a 
result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116, 1117; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A dental disorder, gingivitis, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317, 3.381, 4.150.

7.  The criteria are not met for an initial disability rating 
higher than 10 percent for hypertension.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code 7101.

8.  The criteria are met, however, for a higher initial 20 
percent rating for the peripheral neuropathy of the right 
lower extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8520.

9.  As well, the criteria are met for a higher initial 20 
percent rating for the peripheral neuropathy of the left 
lower extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in March 2005, October 2005, and March 2006.  
The Board sees that none of the letters was issued prior to 
the initial adjudication of the Veteran's claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But that was primarily because 
the VCAA did not even exist at the time of the initial 
adjudication of the claims in October 1995; indeed, the VCAA 
was not enacted until several years later, in November 2000.  
And in Pelegrini II the Court clarified that, in these 
situations, VA need not vitiate the initial decision and 
start the whole adjudicatory process anew, as if the initial 
decision was never issued.  Rather, VA need only provide any 
necessary VCAA notice and then readjudicate the claims such 
that the intended purpose of the notice is served, i.e., not 
frustrated, and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  
In other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

It further deserves mentioning that, after his claims for 
service connection for hypertension and peripheral neuropathy 
of his lower extremities were granted, from which he appealed 
the assignment of the initial ratings, the Veteran was 
notified of the evidence required concerning this downstream 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008) (indicating that in cases, as here, where the claim 
arose in another context, namely, the Veteran trying to 
establish his underlying entitlement to service connection, 
and this claim since has been granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled).  Thereafter, once 
he has filed a separate notice of disagreement (NOD) 
contesting a downstream issue (see Grantham v. Brown, 114 
F.3d 1156 (1997) (indicating he must separately appeal 
downstream issues)), instead of issuing a separate VCAA 
notice letter concerning the downstream claim, the provisions 
of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the 
disagreement is not resolved.  See also VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004).  And records show the Veteran 
received this required SOC, which cited the applicable 
statutes and regulations and discussed the requirements for 
obtaining higher downstream initial ratings for his 
hypertension and bilateral lower extremity peripheral 
neuropathy.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent records that he and his representative identified.  
Pursuant to the Board's February 2005 remand, records also 
were requested from the Social Security Administration (SSA).  
That agency responded, however, that they had no medical 
records pertaining to the Veteran.  So further attempts to 
obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  The Board is thus satisfied 
there has been substantial compliance with the remand 
directive requesting these records.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999).

The Veteran also was afforded appropriate VA compensation 
examinations to assess the severity of his service-connected 
hypertension and peripheral neuropathy in his lower 
extremities.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  He was also examined by VA to determine the nature 
and etiology of his skin disorder, alopecia, dental disorder, 
and claimed heart disease.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  VA examinations are not needed to fairly 
decide his other service-connection claims for an enlarged 
liver and prostatic hypertrophy since there is no medical 
evidence suggesting his liver is enlarged and no medical 
evidence of prostatic hypertrophy either in service or until 
several years after his most recent period of service ended.  
Indeed, the only evidence suggesting he has an enlarged liver 
or that his prostatic hypertrophy is related to his military 
service is his own unsubstantiated lay allegation.  The Court 
has held, however, that VA is not required to schedule an 
examination for a medical nexus opinion based on 
lay allegations, alone.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.  Service Connection for Heart Disease

The Veteran contends that he developed heart disease while on 
active duty in the military.  He also has presented an 
alternative theory that his heart disease was either caused 
or aggravated by his service-connected PTSD, hypertension, 
and/or type II diabetes mellitus.  For the reasons and bases 
set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim under all 
of these alleged theories of entitlement.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain diseases 
are chronic per se, including heart disease, and therefore 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  As well, when aggravation 
of a Veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Service connection on this secondary basis requires:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus or relationship between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); See also Velez 
v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like in Wallin, that 
competent medical nexus evidence is required to associate a 
secondary condition with a service-connected disability).

In this case, the Veteran's claim for service connection for 
heart disease fails because the medical evidence indicates he 
does not have a current disability involving heart disease.  
And this element of a current disability is essential for 
any successful service-connection claim - irrespective of 
whether the claim is predicated on a theory of direct 
incurrence of the condition in service or, alternatively, on 
a secondary basis as a by product of a service-connected 
disability.  See Hickson and Wallin, both supra.  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
(reiterating that proof of the existence of the currently 
claimed disability is perhaps the most fundamental 
requirement for service connection; indeed, without this 
minimum level of proof, there is no valid claim).



The Veteran's service treatment records (STRs) for all 
periods of his service make no reference to heart problems - 
either in the way of a relevant subjective complaint or 
objective clinical finding, such as a pertinent diagnosis.  
This is probative evidence against his claim that this 
condition was directly incurred in service.  Struck v. Brown, 
9 Vet. App. 145 (1996).  And although these records 
concerning his service provide probative evidence against his 
claim, even more significant is the fact that his post-
service medical records indicate he does not currently have 
any kind of heart disease, despite his contentions to the 
contrary.  

The only evidence of heart disease consists of VA examination 
reports dated in April 2005, several of which list a 
diagnosis of coronary artery disease.  But none of these 
reports mentions the results of any clinical tests or 
findings that would support this diagnosis.  In contrast, 
other medical evidence on file based on clinical testing and 
evaluation specifically intended to make this important 
determination reveals no evidence of any heart disease, 
including coronary artery disease.  For example, a cardiology 
stress test in 1990 was negative for ischemic heart disease; 
a cardiac catheterization in 2000 revealed normal coronary 
arteries; and a stress transesophageal echocardiogram in 2003 
was also negative for ischemia.  Indeed, a VA compensation 
examiner in March 2007 reviewed these findings and personally 
examined the Veteran, herself, before concluding "there is 
no clinical evidence of coronary artery disease."  Although 
this examiner added that the Veteran was at risk for 
developing heart disease in the future due to his 
diabetes and hypertension, she nonetheless concluded that no 
heart disease was present currently.

Since this medical opinion was based on a review of the 
pertinent medical history, including findings from cardiac 
stress testing, it provides compelling evidence against the 
Veteran's claim.  In other words, the VA examiner in March 
2007 applied valid medical analysis to the significant facts 
of this case in reaching her conclusion that there is no 
clinical evidence of coronary artery disease.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.)  Thus, the Board places greater probative value 
on this opinion than the prior reports which merely listed a 
diagnosis of coronary artery disease without any clinical 
findings to support this diagnosis.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

In the absence of a current disability involving heart 
disease, the Veteran's claim must be denied on both a direct 
and secondary basis.  Although the VA examiner in March 2007 
acknowledged the Veteran was potentially "at risk" for 
developing heart disease in the future, because of his 
hypertension and diabetes (both of which are service-
connected disabilities), service connection for heart disease 
can only be granted on the premise he has this claimed 
condition right now, not that he might at some undetermined 
point in the future.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has the 
claimed disability on the date of application, not for past 
disability or, as in this particular instance, for disability 
that he may have at some undetermined point in the future).  
In the absence of proof of this presently claimed disability, 
heart disease, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the event this 
potentiality plays out and the Veteran eventually develops 
heart disease, then he is invited to file another claim for 
this condition at such time.  But until then, there simply is 
no basis for granting his claim absent the required proof he 
presently has this alleged condition.

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements in support of his claim.  While 
he may well believe that he has heart disease, as a layman 
without any medical training and/or expertise, he is not 
qualified to render such a diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He is only competent, for example, 
to attest to having experienced certain symptoms (e.g., chest 
pain, shortness of breath, etc.), but not to their cause in 
terms of whether they are attributable to heart disease 
related to his military service - including by way of his 
service-connected hypertension and diabetes.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See, too, Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Without the required proof that he has 
heart disease, there is no possible way of causally relating 
this non-existent condition to his service-connected 
hypertension and diabetes.  Rather, at this point in time, 
this potential relationship between these conditions is only 
a future possibility.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for heart disease.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
appeal is denied.

III.  Service Connection for Enlargement of the Liver

The Veteran is also seeking service connection for an 
enlarged liver.  However, the record contains no medical 
evidence that he has an enlarged liver or any other kind of 
underlying liver disease.  Therefore, this claim also must be 
denied for lack of a current disability.  See Brammer, supra. 

The Board has reviewed the Veteran's STRs and numerous post-
service medical records contained in six folders that, 
together, make up the record on appeal in this case.  And 
none of these records, either from service or during the 
several years since, indicate the Veteran has an enlarged 
liver.  This finding, alone, is sufficient reason to deny his 
claim.  See Degmetich, Boyer, and Brammer, all supra.  



But even assuming for the sake of argument that medical 
evidence confirms that his liver is enlarged, as he is 
alleging, this still would amount to no more than a mere 
clinical finding and not an actual underlying disability as 
required for a successful service-connection claim.  In this 
regard, the Court has defined "disability" as an impairment 
of earning capacity resulting from a disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Injury has 
been defined as "damage inflicted on the body by an external 
force."  See Terry v. Principi, 340 F.3d 1378, 1384 
(Fed. Cir. 2003) (citing Dorland's Illustrated Medical 
Dictionary 901 (29th ed. 2000)).  "Disease has been defined 
as "any deviation from or interruption of the normal 
structure or function of a part, organ, or system of the 
body."  Id., at 1384 (citing Dorland's at 511).  Thus, even 
if the Veteran does have an enlarged liver, it still would 
not constitute a disability for VA purposes.  Cf. 61 Fed. 
Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  As a result, they are not appropriate entities 
for the rating schedule.).

In conclusion, since no medical evidence shows the Veteran 
has a current disability manifested by an enlarged liver, the 
Board finds that the preponderance of the evidence is against 
his claim.  See again Degmetich, Boyer, and Brammer, 
all supra.  He simply is not qualified to make this necessary 
diagnosis, himself.  See Grottveit and Espiritu, both supra.  
Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

IV.  Service Connection for Prostatic Hypertrophy

The Veteran has recently been diagnosed prostatic 
hypertrophy, which he believes is due to his military 
service.  For the reasons set forth below, however, the Board 
finds that the preponderance of the evidence is against this 
claim.  

The Veteran's STR's make no reference to prostate problems, 
including prostatic hypertrophy.  Thus, these records provide 
compelling evidence against the claim.  See Struck, supra.  
In fact, VA treatment records show that the Veteran was first 
diagnosed with benign prostatic hypertrophy in 2004, 
approximately two years after his most recent period of 
service ended in 2002.  This two-year gap between service and 
the first documented evidence of prostatic hypertrophy tends 
to disprove his claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  There is also no medical evidence 
linking the Veteran's prostatic hypertrophy to either period 
of active duty.  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In short, no medical evidence supports the Veteran's claim 
that his prostatic hypertrophy is related to service.  The 
Board has considered the Veteran's own lay statements in 
support of his claim.  However, while he is competent to 
report his symptoms of increased urinary frequency and 
nocturia, supposedly dating back to his military service, he 
is not competent to also attribute these symptoms to a 
diagnosis of prostatic hypertrophy that began in service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. 
§ , 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for prostatic hypertrophy.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.

V.  Service Connection for a Skin Disorder

The Veteran claims that he developed a skin disorder - other 
than alopecia which will be adjudicated as a separate claim - 
as a result of service.  In particular, he claims that his 
skin disorder is either due to Agent Orange exposure in 
Vietnam or due to exposure to toxic fumes while stationed in 
the Persian Gulf.  However, the Board finds no basis to grant 
the claim under any theory of service connection.  In denying 
his claim, the Board will address each of the Veteran's 
theories separately.



A.  Undiagnosed Illness

Since the record shows that the Veteran served in the 
Southwest Asia Theater of operations from January to June of 
1991, during the Persian Gulf War, the Board will consider 
the Veteran's theory that his skin disorder should be granted 
according to special presumptions afforded to Persian Gulf 
Veterans.

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf Veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  



Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

In the present case, however, the above presumption does not 
apply because the Veteran's skin disorder has been attributed 
to known clinical diagnoses.  In this regard, an April 2005 
VA examination lists the following diagnoses:  androgenetic 
alopecia, seborrheic dermatitis, idiopathic ductate 
hypomelanosis, lichen simplex chronic, and mild crural 
intertrigo.  As such, there is simply no basis to grant 
service connection for a skin disorder due to an undiagnosed 
illness.  38 C.F.R. § 3.317.  

B.  Agent Orange Exposure

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

And if a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  Thus, service connection 
may be presumed for residuals of Agent Orange exposure by 
showing two elements:  (1) that the Veteran served in the 
Republic of Vietnam during the Vietnam War era; and (2) that 
the Veteran has been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  

In this case, the Veteran's military records verify that he 
served in the Republic of Vietnam during the Vietnam era, so 
it is presumed that he was exposed to Agent Orange while 
there.  However, none of his diagnosed skin disorders - 
androgenetic alopecia, seborrheic dermatitis, idiopathic 
ductate hypomelanosis, lichen simplex chronic, and crural 
intertrigo - is included in the list of presumptive diseases 
under C.F.R. § 3.309(e).  In fact, chloracne is the only skin 
disorder included in this list, which has never been 
diagnosed in this case.  Hence, service connection is not 
warranted for the Veteran's skin disorder on a presumptive 
basis due to Agent Orange exposure.  

C.  Direct-Incurrence Basis

Even though service connection for a skin disorder has been 
denied on a presumptive basis due to an undiagnosed illness 
and Agent Orange exposure, the claim must still be reviewed 
to determine whether service connection may be established on 
a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation).  See, too, McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (indicating the principles 
set forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases involving exposure 
to Agent Orange).

But since there is no medical evidence suggesting that any of 
the Veteran's skin disorders are related to his military 
service, the claim also must be denied on a direct-incurrence 
basis.  

Concerning this, the Veteran's STRs make no reference to any 
skin problems, thereby providing compelling evidence against 
his claim.  See Struck, supra.  His post-service medical 
records also show his skin disorder first appeared many years 
after he finally left service in 1992.  His VA treatment 
records, for example, show that a skin biopsy performed on 
his left ankle resulted in a diagnosis of lichen simples 
chronic.

Other VA treatment records show intermittent treatment for 
his variously diagnosed skin disorders, none of which 
includes a medical nexus opinion attributing these 
skin disorders to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But perhaps the most probative evidence against this claim is 
the April 2005 VA examination report.  This report notes 
that, after reviewing the claims file and examining the 
Veteran's skin, the examiner concluded that he "cannot 
relate any of these conditions to Agent Orange exposure."  
Thus, none of the medical records supports the Veteran's 
claim that his skin disorder is directly related to his 
service.  See Maxson and Maggitt, both supra.  

D.  Conclusion

In conclusion, no medical evidence supports the Veteran's 
claim that his skin disorder, variously diagnosed, is related 
to service under either a direct-incurrence or a presumptive 
basis due to Agent Orange exposure or his service in the 
Persian Gulf.  Although the Veteran is competent to report 
his symptoms of dry and itchy skin, supposedly dating back to 
his military service, he is not competent to also attribute 
these symptoms to a clinical diagnosis related to service.  
See Barr and Jandreau, both supra.  Thus, the Board finds 
that the preponderance of the evidence is against the claim, 
and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.



VI.  Service Connection for Alopecia

The Veteran initially claimed entitlement to service 
connection for alopecia (hair loss) due to undiagnosed 
illness.  A review of the record reveals a clinical diagnosis 
of alopecia after his separation from active duty service.  
Since the Veteran's hair loss has been attributed to a 
clinical diagnosis, service connection for alopecia as a 
manifestation of an undiagnosed illness cannot be granted.  
38 C.F.R. § 3.317.

Additionally, the Board also notes that there is no other 
possible theory which would entitle the Veteran to a grant of 
service connection for his alopecia.  First, alopecia is not 
listed as a presumptive diseases under C.F.R. § 3.309(e), 
for Veteran's with a history of exposure to Agent Orange.  
And second, no medical evidence indicates that his alopecia 
is related to service or to a service-connected disability, 
including his service-connected posttraumatic stress 
disorder.  His STRs contain no reference to hair loss, which 
was first identified and diagnosed as alopecia in August 
1993.  Furthermore, there is no evidence which links his 
alopecia to service.  In April 2005, a VA examiner reviewed 
the claims file and concluded that none of the Veteran's skin 
conditions, including alopecia, is due to Agent Orange, and 
that "alopecia is not likely to be related to his military 
service or his service connected condition."  Since this 
opinion is consistent with the record and has not been 
contradicted by any other medical evidence, it has 
significant probative value.  See Nieves and Wray, both 
supra. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for service connection for alopecia; as such, the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
53-56.



VII.  Service Connection for a Dental Disorder

An April 2005 VA examination report diagnosed the Veteran 
with gingivitis, which the Veteran believes is due to his 
military service in the Persian Gulf War.  However, because 
the medical evidence shows that his bleeding gums are due to 
gingivitis, a diagnosed disability, and since gingivitis is 
not an illness that the Secretary has determined warrants 
presumptive service connection, service connection for 
gingivitis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
is not permitted as a matter of law.  As such, the Board must 
consider whether service connection may be granted on a 
direct-incurrence basis.  Combee, McCartt.

But service connection for the Veteran's gingivitis is also 
not warranted under a direct-incurrence theory.  VA 
regulations provide that treatable carious teeth, replaceable 
missing teeth, and periodontal disease may be considered 
service-connected solely for purposes of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381(a).  But the regulations prohibit an award of service 
connection for compensation purposes for periodontal disease.  
38 C.F.R. § 3.381.  And since gingivitis is considered a type 
of periodontal disease, service connection is precluded by 
law.  See Dorland's Illustrated Medical Dictionary 1261 
(28th ed. 1994).

Accordingly, even if gingivitis is shown to have been 
manifested during the Veteran's period of military service, 
as well as during the several years since, the claim still 
must be denied as a matter for law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.)



VIII.  Increased Rating for Hypertension

The record shows that the Veteran was diagnosed with 
hypertension within one year of his separation from active 
duty in 1992.  So in October 1995 the RO granted service 
connection for hypertension on a presumptive basis and 
assigned an initial 10 percent rating effective retroactively 
from November 1992.  The Veteran appealed that decision by 
requesting an initial rating higher than 10 percent.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating in this circumstance that the Board must consider 
whether to "stage" his rating, that is, assign separate 
ratings for separate periods when his disability may have 
been more severe than at others).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Hypertension is rated pursuant to DC 7101.  This code 
provides a 10 percent rating for diastolic pressure 
predominantly 100 or more, or systolic pressure 160 or more, 
or a minimum evaluation may be assigned for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  The 
next higher rating for 20 percent is assigned for diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 
7101.



Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent at any time since the initial grant of service 
connection.  The Board has reviewed numerous blood pressure 
readings listed in VA treatment records and examination 
reports.  However, none of these readings includes a 
diastolic blood pressure of 110, or a systolic blood pressure 
of 200.  Therefore, there can be no diastolic pressure of 
predominantly 110 or more, or a systolic pressure of 
predominantly 200 or more, as required for a 20 percent 
rating under DC 7101.  So under these circumstances, the 
Board must find that the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for the Veteran's hypertension; as such, the benefit-
of-the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 53-56.

The Board also finds that the schedular rating of 10 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no evidence that the Veteran's 
hypertension has caused marked interference with employment 
or has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the record shows that he stopped working because of 
his PTSD, rated as 100-percent disabling, not as a result of 
his hypertension (even partly).  Moreover, the evaluation and 
treatment of his hypertension has been on an outpatient 
basis, not as an inpatient.  So the circumstances of this 
case do not warrant an 
extra-schedular referral.  See Thun v. Peake, 22 Vet. App. 
111 (2008).



IX.  Increased Rating for 
Peripheral Neuropathy of the Right 
and Left Lower Extremities

The record shows the Veteran developed type II diabetes 
mellitus due to his presumed exposure to herbicides while on 
active duty in Vietnam.  Consequently, the RO granted service 
connection for type II diabetes mellitus.  The Veteran later 
developed peripheral neuropathy in his lower extremities as a 
result of his diabetes mellitus.  As a result, in a September 
2005 rating decision, the RO granted service connection for 
peripheral neuropathy in the lower extremities and assigned a 
10 percent rating for each lower extremity, effective 
retroactively from December 1995.  The Veteran now wants a 
higher initial rating for each disability.  See Fenderson, 
supra.

The Veteran's peripheral neuropathy has been rated under DC 
8520, which pertains to paralysis of the sciatic nerve.  
Under this provision, mild incomplete paralysis warrants a 10 
percent disability rating; moderate incomplete paralysis 
warrants a 20 percent disability rating; moderately severe 
incomplete paralysis warrants a 40 percent disability rating; 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).



Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports assigning a higher 20 
percent rating for each lower extremity since the initial 
grant of service connection.  In other words, the medical 
evidence shows moderate incomplete paralysis of the Veteran's 
right and left lower extremities due to his diabetic 
peripheral neuropathy.  The evidence for consideration 
includes an April 2005 VA examination report, as well as 
VA treatment records.

During the April 2005 VA examination, the Veteran reported 
tingling and burning pain in his lower extremities.  
Objectively, a sensory examination revealed diminished 
pinprick, vibration, and position sense from the feet to the 
knees.  Reflexes were 1+ in the knees and completely absent 
in the ankles.  However, both lower extremities showed full 
motor strength of 5/5.  Since these findings suggest a 
significant amount of sensory loss in both lower extremities, 
with no reflexes in either ankle, each extremity can be said 
to be manifested by moderate incomplete paralysis, for which 
a 20 percent disability rating is appropriate.  Thus, a 
higher initial 20 percent rating is hereby granted for the 
Veteran's peripheral neuropathy involving each lower 
extremity.  See 38 C.F.R. §§ 4.3, 4.7.

In reaching this decision, the Board also finds no basis to 
assign a disability rating higher than 20 percent for either 
lower extremity since the initial grant of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
The Veteran's symptoms are wholly sensory, since both lower 
extremities had normal motor functions, with no atrophy.  
Since his symptoms are mostly sensory, his peripheral 
neuropathy cannot be characterized as more than moderate 
under DC 8520.  Therefore, the medical evidence supports a 
higher 20 percent initial rating for each lower extremity, 
but no more.

For these reasons and bases, the Board finds that the 
evidence supports a higher initial 20 percent rating for his 
peripheral neuropathy of each lower extremity.  However, the 
preponderance of the evidence is against an initial 
disability rating higher than 20 percent for either lower 
extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal is 
granted to this extent.

The Board also finds that the schedular 20 percent ratings 
assigned for each lower extremity are adequate, such that the 
claim should not be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In other words, there is no evidence that his 
bilateral peripheral neuropathy has caused marked 
interference with his employment - meaning above and beyond 
the 20 percent schedular ratings now assigned as a result of 
this decision, or that his peripheral neuropathy has required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this 
- noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  The record shows, 
instead, that the Veteran stopped working because of his 
PTSD, rated as 100-percent disabling, not as a result of his 
diabetic peripheral neuropathy (even partly).  Moreover, the 
evaluation and treatment of his bilateral lower extremity 
peripheral neuropathy has been on an outpatient basis, not as 
an inpatient.  So the circumstances of this case do not 
warrant an extra-schedular referral.  See Thun v. Peake, 22 
Vet. App. 111 (2008).




ORDER

Service connection for heart disease is denied. 

Service connection for enlargement of the liver is denied.

Service connection for prostatic hypertrophy is denied.

Service connection for a skin disorder is denied.

Service connection for alopecia is denied.

Service connection for a dental disorder is denied.

An initial rating higher than 10 percent for hypertension is 
denied.  

A higher 20 percent rating for peripheral neuropathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of VA compensation. 

A higher 20 percent rating for peripheral neuropathy of the 
left lower extremity also is granted, subject to the laws and 
regulations governing the payment of VA compensation. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate:  (i) the claims for service connection for 
headaches and a pulmonary disorder, both claimed as due to an 
undiagnosed illness and/or secondary to a service-connected 
disability; (ii) the claim for an increased rating for 
diabetes mellitus; (iii) the petition to reopen the claim for 
service connection for a low back disorder; and (iv) the 
claim for SMC based on the need for regular aid and 
attendance or on account of being housebound

I.  Service Connection for Headaches and a Pulmonary Disorder

In February 2005, the Board remanded the case with 
instructions that the Veteran be afforded a VA examination to 
determine whether his headaches and pulmonary disorder (1) 
are due to in-service exposure to herbicides, i.e., Agent 
Orange, during his tour in Vietnam; (2) were incurred during 
any period of active duty; (3) are due to an undiagnosed 
illness or whether there is or are diagnosed disorders that 
account for the symptoms or disability, or (4) are 
proximately due to or the result of or were aggravated by his 
service-connected posttraumatic stress disorder, diabetes 
mellitus, or hypertension, or any combination of these 
service-connected disorders.  

Pursuant to these remand directives, the Veteran was afforded 
several VA examinations in April 2005.  These examination 
reports list diagnoses of migraine headaches and chronic 
obstructive pulmonary disease (COPD).  Other than providing 
these diagnoses, however, neither report answers any of the 
questions as outlined in the remand directives.  Therefore, 
the Veteran must be scheduled for another VA examination to 
comply with the Board's prior remand directives.  See Stegall 
v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand 
by the Board imposes upon the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand).

II.  Increased Rating for Diabetes Mellitus

The Board also finds that the Veteran should be afforded a VA 
examination in connection with his claim for an increased 
rating for his service-connected diabetes mellitus.  His 
diabetes mellitus has not been examined for VA compensation 
purposes since April 2005, over four year ago.  And since 
then the Veteran's attorney has indicated that he is now on 
insulin, thereby suggesting that this disability has worsened 
since his last examination.  Therefore, the Veteran should be 
scheduled for a VA examination to determine the current 
severity of his diabetes mellitus, especially since evidence 
suggests that it has worsened.  See 38 U.S.C.A.   § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2007) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  
See also Caffrey, 6 Vet. App. at 381 (holding that the Board 
should have ordered a contemporaneous examination of Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

III.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service 
Connection for a Low Back Disorder

Since February 2005, when the Board remanded the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), which clarified the notice 
requirements when a claimant is attempting to reopen a prior 
final decision based on new and material evidence.  

In Kent, the Court held that VA must look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element, or elements, required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).  Therefore, the question of what constitutes 
new and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

Unfortunately, the Veteran has never been provided a notice 
letter that complies with the Court's holding in Kent, supra.  
And since the lack of proper notice may be prejudicial in 
this situation, the Board finds that a remand is required so 
that proper notice can be issued prior to further 
adjudication of this claim.  Shinseki v. Sanders, 556 U. S. 
___ (2009).



IV.  Entitlement to SMC

And lastly, the Board notes that the Veteran's claim for SMC 
is inextricably intertwined with the other issues addressed 
in this remand, since a grant of service connection for 
headaches and/or a pulmonary disorder, and any increase in 
the rating assigned for his service-connected diabetes 
mellitus could establish eligibility for SMC.  Hence, 
adjudication of the claim for SMC will be held in abeyance 
pending resolution of these claims.  Harris v. Derwinski, 1 
Vet. App. 180 (1991) (when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran and his representative 
a letter providing notification required by 
the VCAA and Kent regarding reopening the 
claim for service connection for a low back 
disorder.  In particular, the letter must 
clearly explain:  (i) the basis of the 
prior denial of this claim in May 1986, 
(ii) that new and material evidence is 
needed to reopen this claim and warrant 
further consideration on the underlying 
merits, and (iii) indicate the type of 
evidence needed to substantiate the element 
or elements required to establish service 
connection that were found insufficient in 
the previous denial, e.g., evidence that 
the Veteran has a low back disorder related 
to his military service.  

2.  Schedule the Veteran for an appropriate 
VA medical examination to assess the 
etiology of his headaches and pulmonary 
disorder.  Following a review of the 
Veteran's claims file, completion of the 
physical examination, and receipt of all 
diagnostic or other test results deemed 
appropriate, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's headaches and 
pulmonary disorder:  (i) are due to in-
service exposure to herbicides, i.e., Agent 
Orange, during his tour in Vietnam, (ii) 
were incurred during any period of active 
duty, or (iii) are proximately due to or 
the result of or were 
chronically aggravated by his service-
connected PTSD, type II diabetes mellitus, 
or hypertension, or any combination of 
these service-connected disabilities.  
The examiner must discuss the rationale for 
all opinions and conclusions expressed, 
whether favorable or unfavorable.

3.  Also schedule the Veteran for an 
appropriate VA examination to determine the 
nature and severity of his type II diabetes 
mellitus.  All necessary testing and 
evaluation should be performed.  The 
examiner should specifically comment on the 
following:

(a) whether the Veteran requires insulin;

(b) whether he requires regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
to control his diabetes mellitus; 

(c) whether he has experienced episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization and, if so, how 
often such episodes have occurred;

(d) whether maintenance of his diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary; and 

(e) whether his diabetes mellitus has 
resulted in progressive loss of weight and 
strength.

A complete rationale for all opinions 
should be provided.

4.  Then determine whether there is new and 
material evidence to reopen the claim for 
service connection for a low back disorder.  
Also readjudicate the claims for service 
connection for headaches and a pulmonary 
disorder, to include as due to Agent Orange 
exposure; the claim for a disability rating 
higher than 20 percent for the 
type II diabetes mellitus; and the claim 
for SMC based on the need for regular aid 
and attendance or on account of being 
housebound.  If any claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate review of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


